Citation Nr: 1745381	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder with anxiety and depressive disorders from September 7, 2011.
 
2.  Entitlement to a disability rating in excess of 20 percent for a lumbar strain from September 13, 2011.
 
3.  Entitlement to a disability rating in excess of 10 percent for right hand ring and little finger degenerative joint disease from September 13, 2011.
 
4.  Entitlement to a compensable disability rating for left foot plantar fasciitis from September 13, 2011.
 
5.  Entitlement to a disability rating in excess of 20 percent for left foot plantar fasciitis from May 19, 2016.  
 
6.  Entitlement to a disability rating in excess of 10 percent for left shoulder tendonitis from September 13, 2011.
 
7.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral pain syndrome from September 13, 2011.
 
8.  Entitlement to a disability rating in excess of 10 percent for a left ankle strain from September 13, 2011.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from July 1988 to July 1992 and from November 1993 to January 2010.   
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In December 2014, the Board denied the claims.  The appellant appealed, and in November 2015 the United States Court of Appeals for Veterans Claims (Court) remanded the case for further action consistent with their order.  Thereafter, the Board remanded the case in February 2016 for further development.  
 
The Veteran testified at a June 2013 videoconference hearing before the undersigned.  A copy of the transcript is of record.
 
The issues of entitlement to increased ratings for left shoulder tendonitis, a left knee patellofemoral pain syndrome, and a left ankle strain from September 13, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  Since September 7, 2011, the Veteran's post-traumatic stress disorder with anxiety and depressive disorders has been manifested by not more than severe symptoms causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.
 
2.  Since September 13, 2011, the Veteran's lumbar strain has not been manifested by forward flexion limited to 30 degrees, favorable or unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes of at least four weeks during the past 12 months. 
 
3.  Since September 13, 2011, pathology due to right hand ring and little finger degenerative joint disease did not more nearly approximated unfavorable ankylosis of multiple digits.
 
4.  Since September 13, 2011, the Veteran's left foot plantar fasciitis did not more nearly approximate more than mild symptoms.
 
5.  Since May 19, 2016, the Veteran's left foot plantar fasciitis did not nearly approximate more than pronounced symptoms.  
 
 

CONCLUSIONS OF LAW
 
1.  The criteria for a disability rating in excess of 70 percent for post-traumatic stress disorder with anxiety and depressive disorders since September 7, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).
 
2.  The criteria for a disability rating higher than 20 percent for a lumbar strain since September 13, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for a disability rating higher than 10 percent for right hand ring and little finger degenerative joint disease since September 13, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5230-5010 (2016).
 
4.  The criteria for a compensable disability rating for left foot plantar fasciitis since September 13, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 5299-5276 (2016).
 
5.  The criteria for a disability rating higher than 20 percent for left foot plantar fasciitis since May 19, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 5299-5276.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant Laws and Regulations
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Psychiatric Disorders
 
The Veteran's post-traumatic stress disorder with anxiety and depressive disorders has been rated 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
 
When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, psychiatric impairment from posttraumatic stress disorder is rated under the General Rating Formula for Mental Disorders.  A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 
 
At a September 2011 VA psychiatric examination the examiner noted symptoms of mild memory loss, disturbances of mood and motivation, a depressed mood and anxiety.  The examiner checked the box indicating that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran reported ongoing issues managing his anger and that his then fiancée told him that he wanted to hurt her once when he was "blacked out." Mental status examination revealed that the appellant denied suicidal and homicidal ideation.  He reported memory problems.  The Veteran was judged to be competent.  The examiner opined that the Veteran's functioning had remained relatively stable since his last examination, with the exception of his abstinence from alcohol which marked a clear improvement. The Veteran reported improved sleep, but increasing nightmares as well as a slight increase in depressed mood.  The Veteran's reports regarding ongoing issues managing his anger were judged to be quite consistent from his last examination. The examiner opined that these symptoms mildly impact functioning.  The Veteran was denied impairment in academic functioning and only mild impairment in occupational functioning when he was employed.  The examiner judged that the Veteran's difficulty managing his anger was the primary issue in his romantic relationship. 
 
At a May 2016 VA examination, the examiner noted symptoms of a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner checked the box indicating occupational and social impairment with reduced reliability and productivity.  The Veteran reported that a lack of interest in activities, irritability, angry outbursts, and hypervigilance was causing recurrent problems in his relationship with his wife and son.  He also reported having difficulties at his last job, such as problems getting along with his coworkers and keeping up with his work.  
 
At the June 2013 hearing, the Veteran stated that he had attempted to commit suicide in the past and was hospitalized.  He reported having nightmares, short term memory loss, difficulties socializing, and problems with his marriage.
 
Review of private and VA treatment records since September 7, 2011 indicates that the Veteran reported angry outbursts, difficulties communicating with others, avoidance behavior, irritability, nightmares, flashbacks, occasional memory loss, and intrusive memories.  According to a March 2014 note, the Veteran had, in the last seven days, severe psychiatric symptoms that interfered with his ability to function and maintain independence in the community.  The record also shows that the Veteran was laid off in October 2012, due to his contract ending, and in October 2014.  
 
Since September 7, 2011, the Veteran has consistently denied symptoms such as suicidal ideation, intent, or plan, homicidal ideation, hallucinations, delusions, and psychosis.  Further, the record reflects that his thought process and communication were essentially normal and not grossly impaired, and his behavior was not grossly inappropriate during his group therapy sessions or otherwise.  The Veteran was able to perform activities of daily living, including maintaining his personal hygiene as he was generally well groomed, he was oriented to time and place, and he only had short term memory loss as opposed to any significant memory loss listed in the criteria for a 100 percent rating.  Moreover, despite this disorder the appellant was able to attend Texas A&M University from 2012 to 2015 and earn a bachelor's in business management in December 2015.  The Veteran also volunteers.  These facts demonstrate that the appellant is not totally impaired both socially and occupationally.

Entitlement to a 100 percent disability rating is not warranted from September 7, 2011 because the evidence shows that the Veteran does not have total occupational and social impairment.  The September 2011 VA examiner found no impairment in academic functioning and only mild impairment in occupational functioning when the Veteran was employed.  The May 2016 VA examiner found  some impairment of the Veteran's ability to interact appropriately and effectively with others and work productively, especially outside the home.  The Veteran is currently married, raising his wife's son, and he volunteers.  
 
The Veteran asserts that he is unemployable due to his post-traumatic stress disorder with anxiety and depressive disorders.  While the Veteran is competent to offer his opinion his statement must be weighed against the other evidence of record in determining whether there is total social and occupational impairment.  The Board finds that the other evidence of record, including the September 2011 and May 2016 VA examiners' opinions, and the Veteran's ability to attend and complete a bachelor's degree at Texas A&M University, reflect that his did not more nearly approximate total occupational impairment.  In addition, the above evidence reflects that the symptoms do not more nearly approximate total social impairment.  As neither the symptoms nor overall impairment more nearly approximate the total occupational and social impairment required for a 100 percent rating, the appeal is denied.

Lumbar Strain
 
The Veteran's lumbar strain has been rated 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
 
The applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.  Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or, if the Veteran is service connected for an intervertebral disc syndrome, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2016).  38 C.F.R. § 4.71a, Note (6)(2016).
 
Under the General Rating Formula, a 20 percent evaluation is assigned for thoracolumbar forward flexion greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal.  38 C.F.R. § 4.71a.
 
A 40 percent evaluation is warranted for forward flexion of 30 degrees of less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.   

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  

At a May 2016 VA back examination range of motion study revealed flexion to 80 degrees and extension and lateral flexion and rotation each to 30 degrees in each plane.  There was an additional limitation after three repetitions of range of motion, with flexion reduced to 70 degrees, and extension, bilateral lateral flexion and bilateral rotation reduced to 25 degrees in each plane.  The Veteran reported lumbar muscle spasm, but no flare-ups of the thoracolumbar spine.  Lumbar muscle spasm did not result in an abnormal gait or spinal contour.  There was no ankylosis shown.  The Veteran also reported pain, but the examiner found that it did not result in functional loss. 
 
October 2011 Social Security Administration notes showed 40 degrees of forward flexion and extension a few degrees neutral for the lumbar spine.  Range of motion was within normal limits for the thoracic spine.  September 2011 private treatment notes reported a moderately reduced range of motion for flexion and extension.  The recommended treatment for the Veteran's back disorder  was exercise.
 
Entitlement to a rating higher than 20 percent since September 13, 2011 is not warranted as the Veteran's lumbar strain does not approximate the criteria for a rating higher than 20 percent.  There is no evidence of thoracolumbar ankylosis or forward thoracolumbar flexion limited to 30 degrees or less.  As noted above, the general formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  Hence, while the appellant's reports of back pain are credible, without evidence of either forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, the benefit sought on appeal must be denied.  
 
The Veteran is competent to report his own observations with regard to the symptoms of his lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir. 2007).  However, nothing in those statements provides support for a finding that the Veteran's symptoms were more severe under the pertinent rating criteria than shown by the medical evidence discussed above.  The only symptom the Veteran has reported is pain, which his current 20 percent rating reflects. 38 C.F.R. § 4.71a.
 
The Board considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability.  Specifically, the Board has considered whether a higher rating is warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  The record contains no evidence of a diagnosis of a service connected  intervertebral disc syndrome.

The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Right Hand Ring and Little Finger Degenerative Joint Disease
 
The Veteran's right hand ring and little finger degenerative joint disease has been rated 10 percent under 38 C.F.R. § 4.71, Diagnostic Codes 5230-5010.  Diagnostic Code 5210 applies to traumatic arthritis and is rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5230 applies to limitation of motion of the ring or little finger, and has a single, scheduler non-compensable rating.  Diagnostic Code 5003 provides that arthritis is rated under the appropriate diagnostic code for the joint or joints involved, but that when limitation of the joints is noncompensable, a rating of 10 percent is warranted for each group of minor joints affected by limitation of motion.  The fingers are considered minor joints.  See 38 C.F.R. § 4.45(f) (multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints). 

At a May 2016 VA hand and finger examination, there was a limitation of motion of the little finger only, but no additional limitation of motion after three repetitions.  There was a gap between the thumb pad and fingers of 4 centimeters.  There painful motion with finger flexion and opposition with thumb.  There was no ankylosis.  The functional impact was that the Veteran was unable to hold objects well with his little finger.  

During the Board hearing, the Veteran testified that it was difficult for him to hold a pen to write, to hold a glass or cup due to significant pain.  He testified that he was not able to use his hand about four or five times per year.  The hearing transcript also reflects that the Veteran claimed that he was not able to bring all of his fingers together as a single unit, that the pinkie deviated outward from the hand, and that there appeared to be a bulge at the base of the pinkie, which tended to swell two or three times per week.

While the Board acknowledges the appellant's report of pain, the evidence reflects that since September 13, 2011, a disability rating in excess of a 10 percent is not warranted under any potentially applicable diagnostic code.  The diagnostic codes applicable to the hand and wrist are Diagnostic Codes 5214 through 5230.  The only ratings that are higher than 10 percent under these diagnostic codes require ankylosis of the individual digits.  As noted, the May 2016 examiner found no ankylosis of the right hand fingers.  Moreover, consideration of the DeLuca factors discussed below is not required when the Veteran is receiving the highest scheduler rating for limitation of motion and higher ratings require ankylosis.  Johnson v. Brown, 10 Vet. App. 80, 84, 85 (1997).  

For the foregoing reasons, entitlement to a rating in excess of 10 percent since September 13, 2011 is not warranted for right hand ring and little finger degenerative joint disease.
 
Left Foot Plantar Fasciitis
 
There is no diagnostic code specifically applicable to plantar fasciitis, so this disability is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276, applicable to flatfoot.  38 C.F.R. § 4.20.  The use of the "99" diagnostic code reflects the disability is unlisted.  38 C.F.R. § 4.27.  The Veteran's left foot plantar fasciitis has assigned a noncompensable rating prior to May 19, 2016 and a 20 percent disability rating from May 19, 2016.  
 
Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R, § 4.71a.
 
A 10 percent disability rating is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Id.
 
A 20 percent disability rating is assigned for severe unilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id. 

A 30 percent rating is also assigned for pronounced unilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.  

At a July 2012 VA examination, there was pain on use of the left foot, but no pain on manipulation.  There was no indication of swelling on use or characteristic calluses.  There was no evidence of extreme tenderness of the plantar surface, marked deformity, or marked pronation.  The weight bearing line did not fall over or medial to the great toe and there was no other lower extremity deformity.  There was tight tendon/fascia on the plantar aspect of the left foot, but an adequate longitudinal arch.  Imaging studies were normal and the examiner opined that the  disability did not impact his ability to work.
 
At a May 2016 VA foot examination, there was pain on use and manipulation of the left foot.  There was no indication of swelling on use or characteristic calluses.  There was evidence of extreme tenderness of the plantar surface of the left foot, which was improved by orthopedic shoes or appliances.  There was no objective evidence of marked deformity or marked pronation.  The weight bearing line did not fall over or medial to the great toe and there was no other lower extremity deformity.  There was no evidence of decreased longitudinal arch height, inward bowing of the Achilles tendon, marked inward displacement, or severe spasm of the Achilles' tendon.  The functional impact of the disability was weakened movement of the left foot and interference with standing.  The Veteran walked with slight pain in the left foot, but the examiner found no significant limitation of function.  
 
During the Board hearing, the Veteran indicated that he had recently received inserts for the left foot, but was still having issues with pain at the bottom of his foot when he walked.
 
The above evidence reflects that since September 13, 2011 and prior to May 19, 2016, entitlement to compensable disability rating was not warranted for the Veteran's left foot plantar fasciitis.  The symptoms until May 19, 2016 more approximated mild impairment, as there was pain on use, but not on manipulation, and no other symptoms listed in the criteria for a higher rating under Diagnostic Code 5276.  

The Board finds that since May 19, 2016, entitlement to a 20 percent disability rating is warranted, which was awarded in a July 2016 rating decision.  The symptoms since May 19, 2016 more approximated severe impairment, as there was pain on use and manipulation, and extreme tenderness of the plantar surface that was improved by orthopedic shoes or appliances, but no other symptoms listed in the criteria for a higher rating under Diagnostic Code 5276.  

In reaching each of the foregoing decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




  
ORDER
 
Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder with anxiety disorder and depressive disorder from September 7, 2011 is denied.
 
Entitlement to a disability rating in excess of 20 percent for a lumbar strain from September 13, 2011 is denied.
 
Entitlement to a disability rating in excess of 10 percent for right hand ring and little finger degenerative joint disease from September 13, 2011 is denied.  
 
Entitlement to a compensable disability rating for left foot plantar fasciitis from September 13, 2011 is denied.
 
Entitlement to a disability rating in excess of 20 percent for left foot plantar fasciitis from May 19, 2016 is denied.  
 
 
REMAND
 
In Correia v. McDonald, 28 Vet. App. 158 (2016). , the United States Court of Appeals for Veterans Claims held that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. at 169 - 70 (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Id. at 170.   

The May 2016 VA examination provided range of motion results, but did not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight-bearing), or provide results for each type of test, as required under Correia.  If only active range of motion testing was performed and the other tests were deemed not necessary or possible, the examiner  did not state this in their reports.  As this is a determination that requires medical judgment, the Board may not make its own independent findings on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As the ankle and knee are weight-bearing joints, new examinations are required.    
 
The May 2016 examination is also inadequate in evaluating the nature and extent of the appellant's left shoulder tendonitis.  In this regard, the examiner stated that he was unable to address the impact of any flare up in terms of the loss of additional motion during a flare up because appellant was not able to replicate a flare up on examination.  Significantly, however, in Sharp v. Shulkin, 29 Vet.App. 26 (2017), the Court held that examiners must estimate the functional loss that would occur during flare-ups.  Additionally, examiners must name the precipitating and alleviating factors for the flare and estimate "per the veteran" the extent to which flares affect functional impairment.  As the May 2016 examination fails to address these matters further development is required.

Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for VA examinations to address the severity of his left shoulder, left knee patellofemoral pain syndrome, and left ankle strain.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand. A complete rationale for any opinions must be provided. All indicated tests must be performed.

The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for the knee, and ankle. If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also address the severity, frequency and duration of any flare-ups for each of these joints; name the precipitating and alleviating factors for a flare up, and estimate "per the veteran" the extent to which flare-ups affect functional impairment.

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training to offer an opinion.

2. The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  

3.  After completion of the foregoing and any additional development needed, readjudicate the remaining claims. If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


